Case 20-10343-LSS Doc 3213 Filed 05/06/21 Page1of2

FILED

Dear Justice,
ai HAY -6 AM OF HE
Case # SA ck ERK que:
OF DEL RHARE
| would like to express my feelings about the | ‘Sexual abuse case.

It took me years to finally have the courage to come forward to talk about the
sexual! abuse that happen to me while in the boy scouts.

It's very sad to hear how many children were abused by trusted leaders in the
boy scouts. | was too scared at the time to say anything.

Like | did something wrong that caused this to happen to me.

Every time | hear in the news about a child being sexually abused it gives me a
flashback to what happened to me. | feel like my wounds have never healed
since the mid 60's. The boy scouts were a big part of my life. | looked forward
to going to the meetings. Planning camping trips and working on my badges.
My goal was to become an eagle scout.

| looked forward to our one big yearly summer camp.

Go and have a good time and finish the rest of the badges to become an eagle
scout.

This is where the abuse happened and | never finished my training for eagle
scout.

| ended up dropping out of the boy scouts. The one person | trusted as a father
figure | could no longer face.

After all these years have passed. | asked myself can my story make a
difference and help others who have been abused.

| am so glad | had the opportunity to tell my story and maybe begin the healing
process.

The BSA needs to be accountable for allowing the sexual abuse to continue
after all these years.

It was said the BSA was aware of the sexual abuse going on and never did
enough to stop it.

This is why i had to speak up. To make everyone aware how long this child sex
abuse was going on.

What happened to me should never happen to another child. Unfortunately it
keeps happening.

How do you repair the pain and suffering for all the children who were sexually
abused by the BSA.

BSA took our childhood away from us while under their care.

| ask the court if any members of the BSA found out that one of their children
was abused things would be alot different.

Thank You for reading my story

 
Case 20-10343-LSS Doc 3213 Filed 05/06/21 Page 2 of 2

  

Wikyeckegtedelpebep eye satbepet efecee pty elgetlgceg tye SEPlce—TOBSt

logh/ Ba CYIpw7 on

OD” xey5 po 2L PIM yoy

(CUSTIVS BYDIBS lUw7 grYyser

1 £Wd TZ0Z AWW E
eee” OGT Wd VIHA QW Td

rs ee
a a NS

 
